Citation Nr: 0529370	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  99-05 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), rated 10 percent prior to June 21, 
2002, 30 percent from June 21, 2002, and 50 percent from 
April 17, 2003. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1981 to 
October 1992.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied a disability evaluation greater 
than 10 percent for PTSD. 

In December 2001, the Board deferred consideration of the 
claim for increase pursuant to a stay imposed as a result of 
the decision in Allen v, Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  In July 2002, the Board remanded the case to the RO 
for further development.  In May 2003, on remand, the RO 
increased the evaluation for PTSD to 30 percent from June 21, 
2002, and to 50 percent from April 17, 2003.  In September 
2003, the Board again remanded the case to the RO for further 
development.  The case was recently returned to the Board for 
appellate consideration.


FINDINGS OF FACT

1.  Prior to January 9, 2002, the manifestations of PTSD 
produced occupational and social impairment with occasional 
decrease in work efficiency, mild symptoms and ability to 
maintain some meaningful interpersonal relationships.

2.  From January 9, 2002, PTSD is manifested by serious 
symptoms that produced deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
and inability to establish and maintain effective 
relationships. 


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for PTSD to 30 
percent prior to January 9, 2002, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2005).

2.  The criteria for an increased evaluation for PTSD to 70 
percent from January 9, 2002, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the current claim for increase.  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The September 1998 rating decision, February 1999 statement 
of the case, and the March 2000, April 2000, January 2001, 
and January 2005 supplemental statements of the case apprised 
the veteran of the information and evidence needed to 
substantiate his claim, the laws applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific evidence 
that was considered when the determinations were made.  In 
addition, in July 2002 and April 2004 letters, the veteran 
was informed of the provisions of the VCAA and was advised to 
identify any evidence in support of his claims that had not 
been obtained.  The VA issued additional duty to assist 
correspondence in September 2004 that further emphasized 
relevant evidence.

Collectively the correspondence advised him of the evidence 
he needed to submit to show that he was entitled to a rating 
increase for the disability at issue.  The July 2002 and 
April 2004 letters specifically informed him that VA would 
obtain pertinent federal records.  He was informed that VA 
would also make reasonable efforts to obtain any identified 
private medical evidence.  As such, the Board finds that the 
correspondence VA issued satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claims as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice in this case was not provided to the veteran 
prior to the initial AOJ adjudication and as a result the 
timing of the notice does not comply with the express 
requirements of the law as discussed in Pelegrini.  However 
that decision did not prevent the Board from finding that the 
timing defect was nothing more than harmless error and as 
such not prejudicial to the claimant.  As explained below the 
Board concludes that the applicable notice and duty to assist 
requirements have been substantially met in this case.

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claims.  The Board notes that the April 2004 
letter had a specific reference on page 1 that invited him to 
submit any evidence he possessed that pertained to his claim, 
which is essentially a statement of the fourth content 
element.  There was also a clear refence to this element on 
page 2 of the September 2004 duty to assist letter. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the veteran covering all content requirements expressly or 
explicitly is harmless error.   See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) noting the factors of essential fairness 
of the adjudication and whether the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim are relevant where VCAA notice occurs after the 
initial adjudication.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran was provided VA examinations regarding 
his PTSD, and the RO obtained additional VA and private 
treatment records.  Thus the Board finds the development is 
adequate when read in its entirety and that it satisfied the 
directive in the Board remands and the obligations 
established in the VCAA.  
In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  Relevant VA and private clinical 
records are included in the file and VA examiners reviewed 
the record.  VA's duty to assist the veteran in the 
development of the claim has been satisfied and the Board 
will turn to a discussion of the issue on the merits. 


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The criteria in the VA Schedule for Rating Disabilities for 
assessing the degree of disability for PTSD provides that a 
30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2003) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  
Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the criteria, when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126.  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed. 1994)] 
(DSM-IV)].  GAF designations or "codes" ranging between 71 
to 80 reflect that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument) and 
result in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  DSM-IV at 32.  GAF codes 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Designations from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  Codes ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.

The record in this case clearly shows a progression in the 
degree of disability manifested by service-connected PTSD 
over the course of the appeal period.  VA treatment records 
and rating examinations were supplemented with private 
treatment records that offered additional insight into the 
veteran's disability.  Accordingly, the Board will discuss 
the evidence that supports the assignment of a higher 
schedular rating for PTSD for the appeal period with January 
9, 2002, being the significant date to differentiate between 
the 30 percent and 70 percent evaluations the Board has 
chosen.   The issue of whether any additional compensation is 
warranted under 38 C.F.R. § 4.29 for the period of 
hospitalization that began on January 9, 2002, is not before 
the Board.

Initially, the Board notes that 38 U.S.C.A. § 5110(a), (b)(2) 
provide that the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later, and unless specifically provided on 
basis of facts found.  See 38 C.F.R. §§ 3.400, 3.400(o)(1), 
(2) providing, in general, in a claim for increase where the 
increase does not precede the date of claim, the effective 
date is governed by the later of the date that it is shown 
that the requirements for an increased evaluation are met or 
the date the claim for an increased evaluation is received.  
See, Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1993) and VAOPGCPREC 12-98.   
The veteran's appeal arose from a claim for increase as the 
record shows he did not appeal a February 1995 rating 
decision that denied a claim for increase.  See 38 C.F.R. 
§ 3.160(f).  Late in 1998, as noted previously, the RO 
reviewed the matter upon receipt of a report of VA 
hospitalization from April to May 1998.   Thus, for the 
period prior to January 9, 2002, the Board must point out 
that the effective date for the rating increase is limited by 
application of the applicable law and regulations governing 
effective dates in claims for increase.  As indicated in the 
order at the end of this decision, the Board does not intend 
to infer a specific effective date for payment of increased 
compensation based on the current claim for increase.     

Turning to the merits, on VA examination in October 2000, 
there is some indication of social activity, he was in his 
second marriage and demonstrated employment difficulty.  He 
described the typical psychiatric symptomatology associated 
with PTSD, notably intense and distressing around the 
anniversary of the Beirut bombing where he was injured.  The 
VA examiner summarized that the veteran's psychiatric 
symptomatology as permitting meaningful interpersonal 
relationships but included poor concentration and impulse 
control and an inability to accept criticism or supervision.  
The examiner stated the mild symptoms of depression and 
sleeplessness, and some difficulty in social, occupational or 
school functioning corresponded to a GAF of 70.  The examiner 
reviewed the record that showed there were prior 
hospitalizations and a formal treatment program.  A VA 
hospitalization from August 1998 to February 1999 noted PTSD 
and a GAF score of 55 for current and past year functioning 
which corresponded to moderate symptoms and moderate affect 
on social and occupational functioning.   Outpatient reports 
in February 1999 and March 2000 showed GAF scores of 60 and 
63, respectively that approached the functioning level 
reported on the formal examination late in 2000.   There were 
reports of contemporaneous private treatment that was 
directed primarily to substance abuse, which is not service 
connected, although PTSD is mentioned in the diagnostic 
formulation.     

Thus, prior to January 9, 2002, based on the VA evaluation 
and other reports, PTSD is more nearly indicative of some 
difficulty in social, occupational, or school functioning, 
but the veteran was generally functioning pretty well, and 
had some meaningful interpersonal relationships, although he 
would have had difficulty in establishing and maintaining 
effective work and social relationships.  This picture is 
more adequately compensated by the 30 percent evaluation 
since the PTSD symptoms contemplated in the predominant GAF 
range are represented in the examples listed in the 30 
percent evaluation criteria for PTSD.  As noted previously it 
is not necessary that all the particular symptoms described 
in the rating criteria for a particular degree of disability 
be present, and it is evident from the examiner's summary 
that the level of impairment reflected by the veteran's 
presentation more nearly contemplated the 30 percent 
evaluation.  Mauerhan, 16 Vet. App. at 442.

The evaluation of 70 percent comports with the veteran's 
disability picture reflected initially in the VA 
hospitalization from January 9 to February 12, 2002, that 
noted PTSD in inpatient records and the GAF score at 
discharge of 45 for current and past year functioning.  The 
subsequent outpatient reports consistently report PTSD with 
anxiousness depression and sleep disturbance, but no 
corresponding GAF score.  Thereafter, the April 2003 VA 
examination, the subsequent evaluation in October 2004 and 
contemporaneous VA outpatient reports viewed collectively 
depict a disability picture for this period best summarized 
as one of deficiencies in most areas, depression, and 
difficulty in adapting to stressful circumstances.  The major 
examination reports characterized PTSD as severe and worsened 
as reflected in the lower functioning GAF score of 50 despite 
sobriety and deteriorating interpersonal relationships.  The 
examiner in October 2004 continued the GAF score of 50 
primarily for PTSD symptoms and stated it was given due to 
impairment of social functioning with his spouse and peers, 
job and school attendance problems.  The GAF score was no 
greater in contemporaneous VA outpatient reports.  Overall, 
the records discussed reflect a line of demarcation from the 
earlier evaluation and reasonably establish an increase in 
disability to the 70 percent level from January 2002.  The 50 
percent evaluation contemplates a much less intensive 
psychiatric impairment, which recognizes difficulty in social 
and industrial adaptation and moderate symptoms.  From 
January 2002, the GAF was consistently no greater than 50, 
and the manifestations were compatible with serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning as stated most recently in 
the October 2004 report, which considered the claims file and 
clinical records.   

Having determined that the veteran meets the criteria for an 
evaluation of 70 percent from January 9, 2002, with 
application of the schedular criteria and benefit of the 
doubt, the Board must now determine whether PTSD is 
productive of a higher level of impairment than that 
contemplated in the assigned 70 percent evaluation.  
Concerning this, the Board finds that PTSD is not productive 
of total social and industrial impairment.  Although the 
record shows the veteran experienced deterioration during the 
appeal period, after extended evaluations in February 2003 
and October 2004 neither examiner opined that the veteran was 
not capable of gainful employment due to his PTSD.  The 
examiner in April 2003 encouraged vocational rehabilitation 
support, although considering the veteran's future ability to 
function in the workforce questionable.  In October 2004, the 
examiner did not attribute problems taking medication to the 
veteran's PTSD and noted the veteran would not be 
unemployable from PTSD but rather from unrelated personality 
traits.  Thus, the criteria for a 100 percent evaluation are 
not more nearly approximated.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 C.F.R. §§ 3.102, 4.3, 4.7.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321.  
However, there is nothing in the presentation on the 
examinations or outpatient reports that would reasonably 
raise a question as to the applicability of the scheduler 
standards in this case.
  

ORDER

An increased evaluation for PTSD to 30 percent prior to 
January 9, 2002, and to 70 percent from January 9, 2002, is 
granted, subject to the regulations governing the payment of 
monetary awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


